Citation Nr: 1700805	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to an initial compensable disability rating for residuals of an appendectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans5



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had active service from April 1978 to April 1981, June 1992 to May 1996, June 1996 to May 1997, and September 2005 to August 2008.  He served in Iraq from October 2005 to October 2006.  He has a total of at least twenty years of active service, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2014, the Board remanded the claim for further development.

Since the issuance of the November 2014 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in November 2014 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

The Board recognizes that in November 2015, the Veteran filed a timely notice of disagreement (NOD) with a February 2015 rating decision.  However, as November 2015 correspondence from the RO to the Veteran indicates the RO is actively processing this NOD, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In the November 2015 NOD, the Veteran raised the issue of entitlement to a higher rating for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's appendectomy scar is superficial and painful.
CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but no higher, for the Veteran's appendectomy scar have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the appendectomy scar. 
In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a)  (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the April 2009 rating decision on appeal, the Veteran was awarded service connection for residuals of an in-service appendectomy, and assigned a noncompensable rating for the resulting scar, effective September 1, 2008.  His scar has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7804.  

As an initial matter, the Board notes that Code 7805 (for scars) was revised effective October 23, 2008. However, the regulatory changes pertaining to the evaluation of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708  (Sept. 23, 2008). As neither situation applies in this case, the Board finds the October 2008 changes to be inapplicable. Thus, the Board will turn to a discussion of the regulations in effect prior to October 23, 2008.

DC 7800 provides ratings for scars causing disfigurement of the head, face, or neck.

DC 7801 pertains to scars other than the head, face or neck that are deep or cause limited motion.  

DC 7802 provides a maximum 10 percent rating for scars, other than head, face, or neck, that are superficial, do not cause limited motion, and cover an area or areas of 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.

DC 7804 provides a maximum 10 percent rating for scars that are superficial and painful on examination. 

DC 7805 provides ratings for other scars based on limitation of function of the affected part. 

On VA examination in November 2008, the examiner noted the Veteran sustained a ruptured appendix in December 1991 that required emergency surgery.  The appendix was gangrenous.  The examiner reviewed the pathology report and noted no postoperative complications.  The Veteran reported occasional loose stool but no constipation, rectal bleeding, change in body weight, or cramping.  On examination, the abdomen was soft.  The right lower quadrant appendix scar was well-healed.  There was no tenderness.  There were no masses and no hepatosplenomegaly.  The examiner determined there was no gastrointestinal disease, and that his gangrenous appendix had been removed without residual. 

In February 2011, the Veteran reported that his scar was sore, deep, and uncomfortable.

In July 2014, based on the February 2011 reports of pain, the Board ordered an updated VA examination.

On VA examination in September 2014, the scar was depressed and attached to underlying subcutaneous tissue.  The examiner did not report there was underlying soft tissue damage.  The scar was not painful or unstable.  It was linear and measured 13.0 centimeters.  The scar caused no limitation of function.  There were no pertinent physical findings or complications associated with the scar, including any nerve or muscle damage.  The scar had no impact on the Veteran's ability to work.

In December 2014, the Veteran reported to his private physician, Dr. L., that he was having increasing pain over the appendectomy scar, which was worse with lifting.  Dr. L. was unsure of whether there could be an incisional hernia, and ordered a surgical consultation.

Later in December 2014, a consultation took place with Dr. M.  The Veteran reported increased pain and soreness over the last years.  He had no pain with bowel movements and no obstructive symptoms.  His pain was related to exertion and resting improved the pain.  There were no bulges.  On examination, Dr. M. found the incision was well-healed with no evidence of an incisional hernia.  Abnormalities of the abdomen were not found.  Dr. M. diagnosed a painful scar.  He stated this was likely due to scar contraction and nerve entrapment, although it was not a serious issue and a CT scan was not ordered.  The Veteran was not interested in pursuing further treatment, and Dr. M. did not schedule a follow-up examination.

The medical record is conflicting as to whether the Veteran's appendectomy scar is painful.  VA examiners have found it is not, although the Veteran has reported pain in the course of the appeal and was later diagnosed with a painful scar by Dr. L. and Dr. M. in December 2014.  As such, the benefit of the doubt must be afforded to the Veteran.  A 10 percent rating is warranted under DC 7804 based on a superficial, painful appendectomy scar.

The preponderance of the evidence is against any higher or separate rating.  As noted, 10 percent is the maximum rating available under DC 7804.  DC 7800 does not apply as the scar does not involve the head, face, or neck.  DC 7801 does not apply as the scar does not cause limited motion.  DC 7802 does not apply as the scar is not of the requisite size.  DC 7803 does not apply as the scar is not unstable, and DC 7805 does not apply as it does not cause any limitation of function.  

The preponderance of the evidence is also against the assignment of a separate neurological rating, even considering the December 2014 private medical reports of Dr. M.  Although Dr. M. offered nerve entrapment as a possible cause of the scar pain, he did not definitively diagnose any associated neurological disability and did not find that further investigation of the matter by CT scan was warranted.  Further, on VA examination in September 2014, the examiner specifically determined there were no pertinent physical findings or complications associated with the scar, including any nerve or muscle damage.  Aside from the scar, no other residual of the appendectomy has been diagnosed.

In assessing the severity of the Veteran's scar, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support any higher or separate rating requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his scar results in any symptoms not contemplated by the rating schedule.  That is, his symptom of scar pain is fully encompassed under Diagnostic Code 7804.  Therefore, no further discussion of an extraschedular rating is required.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  However, the Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his scar.  The VA examiners found no impact on employment due to the scars.  Thus, Rice is inapplicable in the present case.

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any higher or separate rating than that assigned herein, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the appendectomy scar has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO has substantially complied with its July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided a VA examination responsive to the inquiries posed by the Board.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  

ORDER

An initial disability rating of 10 percent, for no higher, for residuals of an appendectomy is granted.

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


